DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 11/6/2018.  Claims 1-9 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the wire holes" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Line 2 recites “a wire hole”, singular.  Line 5 recites “holes”, plural.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton et al. US 2011/0290856 (Sheldon).
As to claim 1, Shelton teaches an endoscope apparatus (fig. 1), comprising: a tube unit (40) coupled to a rotary shaft (48) to which a rotational force is transmitted 5so as to be rotatable, the tube unit (40) being formed to extend in one direction (fig. 1); a steering unit (42) having one end installed at one end of the tube unit to rotate with respect to the tube unit so that a direction thereof facing forward is adjusted (see the transition from fig. 1 to fig. 2, bending/rotation about a pivot), the steering unit rotating together with the tube unit by the rotational force transmitted from the tube unit (40 is connect to 42 via a link 44, because 40 and 42 are linked, they will rotate to together, figs. 4 and 5); 10an end effector (12 + 58) installed inside the steering unit (at least a portion of end effector 12 is within 42, fig. 2) to rotate together with the steering unit due to the rotation of the steering unit (see the transition from fig. 1 to fig. 2, bending/rotation about a pivot), the end effector being disposed to face forward (fig. 1); and a shaft-fixing tube body (46) installed at the end effector, wherein the direction of the steering unit facing forward and a relative rotation 15of the steering unit with respect to the end effector are adjustable (when jaw 24 opens and closes it rotates in relation to the steering unit).  
As to claim 2, Shelton teaches the endoscope apparatus according to claim 1, wherein a steering protrusion (proximal end of 12042, fig. 64) is protrusively formed on an outer circumference at one end of the steering unit, and a steering hole (hole in distal end of 12040, fig. 64) accommodating 20the steering protrusion is formed at one end of the tube unit (the claims does not specifically recite the protrusion is within the hole, the hole can be considered “accommodating” for the protrusion by allowing connection via link 12044).  
 As to claim 4, Shelton teaches the endoscope apparatus according to claim 1, wherein a connection member (50 + 52a-c, fig. 6) is installed between the end effector and the 5shaft-fixing tube body to connect the end effector and the shaft-fixing tube body (fig. 6), wherein the connection member includes a first protrusion protruding to connect the end effector relatively rotatably (50 + 5c) and a second protrusion protruding to connect the shaft-fixing tube body relatively rotatably (52a), and wherein a hole is formed in the end effector (within 58, fig. 6) so that the first protrusion is 10rotatably inserted therein [0194], and a hole is formed in the shaft-fixing tube body (end of 40, at least a portion of 52a will be within the end of 40, fig. 6) so that the second protrusion is rotatably inserted therein [0194].
As to claim 6, Sheldon teaches the endoscope apparatus according to claim 2, 20wherein a steering cut portion is formed at an outer circumference of the tube unit adjacent to the steering hole to have a space in which the steering unit is rotatable (see attached fig. below).  

    PNG
    media_image1.png
    270
    271
    media_image1.png
    Greyscale

As to claim 7, Shelton teaches the endoscope apparatus according to claim 4, 25wherein a rotation cut portion is formed at an outer circumference of the 16shaft-fixing tube body adjacent to the hole into which the second protrusion is rotatably inserted (fig. 6), to have a space in which the end effector is rotatable (see attached fig. below).  

    PNG
    media_image2.png
    440
    428
    media_image2.png
    Greyscale


Claim(s) 1-3, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hueil et al. US 2007/0158385 A1 (Hueil).
As to claim 1, Hueil teaches an endoscope apparatus (fig. 9a), comprising: a tube unit (128) coupled to a rotary shaft (134) to which a rotational force is transmitted 5so as to be rotatable (pivots/rotates within 140), the tube unit (128) being formed to extend in one direction (fig. 1); a steering unit (150, fig. 15) having one end installed at one end of the tube unit to rotate with respect to the tube unit so that a direction thereof facing forward is adjusted (see the transition from fig. 17 to fig. 18 in Hueil, bending/rotation about a pivot), the steering unit rotating together with the tube unit by the rotational force transmitted from the tube unit (128 is connected to 126 via a link 130 and 132; see fig. 15, because 128 and 126 are linked, they will rotate to together); 10an end effector (102) installed inside the steering unit (at least part of an end effector (198) is within 150, see attached figure to rotate together with the steering unit due to the rotation of the steering unit (see the transition from fig. 17 to fig. 18, bending/rotation about a pivot), the end effector being disposed to face forward (fig. 15); and a shaft-fixing tube body (126) installed at the end effector, wherein the direction of the steering unit facing forward and a relative rotation 15of the steering unit with respect to the end effector are adjustable (when jaw 24 opens and closes it rotates in relation to the steering unit).  

    PNG
    media_image3.png
    467
    841
    media_image3.png
    Greyscale

As to claim 2, Hueil teaches the endoscope apparatus according to claim 1, wherein a steering protrusion (406 protrudes from proximal end of 150) is protrusively formed on an outer circumference at one end of the steering unit, and a steering hole (hole in distal end of 128, fig. 15) accommodating 20the steering protrusion is formed at one end of the tube unit (the claims does not specifically recite the protrusion is within the hole, the hole can be considered “accommodating” for the protrusion by allowing connection via link 130).  
As to claim 3, Hueil teaches the endoscope apparatus according to claim 1, wherein a guide protrusion (see figure below) is protrusively formed on an outer circumference of the end effector so that the end effector is guided to rotate by the rotation of the 25steering unit, and a rotation guide (see figure below) is formed at the steering unit along a rotation 15direction of the steering unit to accommodate the guide protrusion (because they are connected the end effector will rotate with the steering unit, see the transition from fig. 17 to fig. 18, bending/rotation about a pivot together).  

    PNG
    media_image4.png
    548
    663
    media_image4.png
    Greyscale

As to claim 5, Hueil teaches the endoscope apparatus according to claim 2, wherein a wire hole (see figure below) is formed in the steering unit so that a wire is installed 15therein (162 is inserting in a holes 408 and 410 on opposite sides of 406), the wire hole (see figure below) is formed at both sides with the steering protrusion being interposed therebetween (wire holes will be located on opposite sides of the steering protrusion), and the direction of the steering unit facing forward is adjusted by changing a tension of the wires respectively installed in the wire holes [0078]. 

    PNG
    media_image5.png
    599
    829
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    443
    769
    media_image6.png
    Greyscale

As to claim 6, Hueil teaches the endoscope apparatus according to claim 2, 20wherein a steering cut portion is formed at an outer circumference of the tube unit adjacent to the steering hole to have a space in which the steering unit is rotatable (see attached fig. below).  

    PNG
    media_image7.png
    201
    356
    media_image7.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hueil as applied to claim 5 above, and further in view of Okamoto et al. US 2014/0309625 A1 (Okamoto).
As to claim 8, Hueil teaches the endoscope apparatus according to claim 5, further comprising:  5a steering driving unit (401) configured to generate a driving force and transmit the generated driving force to the steering unit so that the steering unit is rotatable with respect to the tube unit [0048].  It should be noted that Hueil fails to teach wherein the steering driving unit includes: a steering driving motor connected to a power source to generate a rotation 10driving force by receiving a power therefrom; a driving gear connected to the steering driving motor to receive a rotation driving force generated by the steering driving motor and transmit a driving force to enable the wire to be wound or unwound; and a wire connected to the driving gear and installed at the wire hole of the 15steering unit.  Instead Sheldon teaches a manual or hand driven operation of the device [0048].
Okamoto teaches an apparatus that can be steered with a steering driving unit (70) that generates a driving force and transmit the generated driving force to a steering unit [0090].  Okamoto teaches a steering driving motor (4) connected to a power source [0085] to generate a rotation 10driving force by receiving a power therefrom; a driving gear 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771